DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on 2/24/22 is acknowledged.
Claim Rejections - 35 USC § 102/103
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/217446, the US equivalent, US 2019/0247801 to MIKI et al, used in the rejection, with added evidence from Shiki et al (US 2009/0101600).

Miki (this reference also belong to the same applicant as the application, but different inventive entity having one common inventor) teaches hollow fiber membrane prepared with the same or similar process as can be observed in the working examples. The PVdF source, concentration, the PEG molecular weight, concentration, solvent, bore liquid, etc., are in the same or similar range, and the dimension of the hollow fibers are also in similar range. Details can be seen also in the tables. Thus, while Miki does not explicitly teach the a, b and c values, they appear to be inherent in the hollow fibers – because the hollow fibers are made by the same or similar process with same ingredients in the same proportions.
Prima facie, the current invention appears to be only an analysis of the PEG content across the thickness of a membrane same as or similar to what is in the Miki reference, which is not patentable for a product claim.
Added evidence of the advantage of maintaining the PEG content in a reducing concentration from inner to outer diameter of the hollow fiber can be seen in Shiki. Shiki also makes hollow fibers in a similar process. See Shiki, [0042], [0043], [0054], [0058], and working examples. Particularly, [0043] teaches advantages of penetration of PEG into the bulk of the fiber from the inner surface. Thus it would also have been obvious to one of ordinary skill to have a gradient of the PEG established along the thickness of the hollow fiber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.